Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
Claims 1-10, 16, 18, 19, 26, 28 and 29 were cancelled.  Claims 11-15, 17, 20-25, 27 and 30 were previously presented.  These claims are pending and all fully considered.  All claims are drawn to an apparatus.
Status of Previous Objections / Rejections
Examiner withdraws the previous  Specification objection in view of the below Examiner’s amendment, and withdraws the 35 USC §103 rejections in view of a careful re-examination of the application.  Examiner withdraws the Double Patenting rejections in view of the terminal disclaimer referenced below.
Response to Amendment
There are no current claim amendments.  The latest claim amendment is dated June 4, 2021.  Applicant agreed to a title change and to file a terminal disclaimer.  A related Interview Summary is attached.  An examiner’s amendment to modify the title is shown below.
Terminal Disclaimer
The terminal disclaimer filed on February 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10232070, 10232071 and 10231466 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
The title of the invention is not descriptive in the sense that there is a patent (US10597317) with the same or similar title.  If this application is unique then the title should be as well.  Also, since the claims are drawn solely to an apparatus and there are no method claims,  the title is not descriptive.  Therefore, a new title is required that is clearly indicative of the invention to which the claims are directed.  
Therefore, an examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was given in a telephone interview with Faisal K. Abou-Nasr on February 17, 2022.  However, should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended as follows: 
Amendment to the Specification:
Substitute the following TITLE:
PORTABLE DEVICE AND SYSTEM FOR CREATING AN OXIDATION REDUCTION POTENTIAL (ORP) IN WATER


Allowable Subject Matter
Claims 11-15, 17, 20-25, 27 and 30 are allowed.  Claims 11 and 21 are independent.  Claim 11, which is exemplary, follows:  
Claim 11:	A system, comprising: 
a housing with openings for a water inlet and a water outlet; 
	an ozone generator disposed within the housing;
	a venturi disposed within the housing, in between the water inlet and the water outlet, the venturi being coupled to the ozone generator and configured to introduce ozone generated by the ozone generator into water received from a water source via the water inlet;
an indicator on an exterior of the housing, wherein the indicator is a light
source;
a power source configured to provide power to the ozone generator;
a flow meter in between the water inlet and the water outlet;
an oxidation reduction potential (ORP) meter; and
a relay coupled to the indicator, the power source, the flow meter, and the ORP meter, the relay configured to provide an activation signal to the indicator in response to receiving all three of: 
(1) a first signal from the power source indicating that the power source is providing power to the ozone generator; 

(3) a third signal from the ORP meter indicating that an ORP of at least 600 mV is detected in the water being output by the system .
The following is an examiner’s statement of reasons for allowance:  
Examiner previously employed Holsclaw et al. (US20020127158) as the primary reference and added Usinowicz et al. (Usinowicz; US20020070107) to address the limitations added with Applicant’s April 20, 2021 amended claims.  Chang (US6685825) and Constant (US20140027388) were also employed to address certain limitations or for additional support.  Examiner continues to believe that Usinowicz addresses the newly added structural and functional limitations, either directly or by analogy, as detailed in the Final Office Action of May 3, 2021 and in the Advisory Action dated July 29, 2021.  Examiner has carefully reviewed Applicant’s Appeal Brief filed February 2, 2022.  After reevaluation and an updated search, the Office believes the claims are patentable over the prior art of record.  
As noted, Examiner still believes that all claimed structural and funtional elements are met in one or more or a combination of the above-noted previously applied references.  For example, [0036] and Fig. 6 of Usinowicz presents “an example of the flow control logic of a controller that provides some or all of the above functions” that are noted in [0021], [0026]-[0035].  These functions are the same as or analogous to the claimed functions with respect to a relay coupled to an indicator, power source, flow meter, and ORP meter, with the relay configured to provide an activation signal to the indicator in response to receiving all three of: 
(1) a first signal from the power source indicating that the power source is providing power to the ozone generator (Usinowicz, [0021], [0035], [0036], Fig. 6); 

(3) a third signal from the ORP meter indicating that an ORP of at least 600 mV is detected in the water being output by the system (Usinowicz, [0021], [0035], [0036], [0041], Fig. 6).  
Nevertheless, given the original structure of Holsclaw and its manner of operation, it is not necessarily prima facie obvious to make the needed modification to Holsclaw in combination with the other cited references.  Moreover, even with the proposed modifications, given the necessary structural and functional changes to the primary and other secondary references, it remains unclear to the Office whether the combination and the other references would operate in the manner intended. MPEP 2143.01.  
Therefore, solely on the basis of sufficient motivation and obviousness rationale, the Office withdraws the related 35 USC 103 rejections.  Examiner also withdraws the Double Patenting rejections in view of the approved terminal disclaimer, which is on file as of February 17, 2022. 
Moreover, upon reconsideration of the entire application, it appears that no other prior art of record, or any newly found art, properly discloses or reasonably suggests a system for creating an ORP in water for pathogenic control and/or degreasing, with the claimed features substantially as described in independent claims 11 and 21.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, Applicant may reach examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Hayden Brewster/
Primary Examiner, Art Unit 1779